Title: To Thomas Jefferson from Daniel L. Hylton, 29 May 1791
From: Hylton, Daniel L.
To: Jefferson, Thomas



Dr Sir
Richmond Virginia May 29th. 1791

Your favour of 15th inst. have received some days past and shall pay attention to the contents, am concern’d to find one of the Hhds. tobacco shipt by Stratton was such, as you had describd in your former letter and exceptionable. This fault lays with the inspectors, as I had requested they would mark out those that had been fir’d. In future I shall attend to that circumstance and request them again to put a private mark on those that have been injur’d. Their is only two down and think they had better remain until a few more comes to be shipt together. So soon as a sufficiency is at the Warehouse I shall embrace the earliest opportunity in shiping them to you.—Our country is much alarm’d at the decission of the Northern judges respecting the payment of the british debts, without any provision for the payment of the negroes under the treaty or any part of their property taken from them during the War. If the same decision  takes place in the Southern department in contraverting the laws of the state I know not where this business may end, as the determination of the people in this country, is not to Submit to the payment until the treaty is fully complyd with. The Southern and Northern states have been affected in different manners, one who unfortunately posses’d a species of property, which every liberal mind detests, have been borne off in great numbers after the treaty being sign’d, which infraction deprives this country of the very means in paying those debts from the depredation of those now claiming them. Surely congress can never suffer such injurys to their own citizens to pass over with impunity and commit so glaring injustice to them, by placing the british subjects on a better footing then their own, I wish this subject to be handled with a degree of caution by congress and the different judges, as the welfare of this great union will in some measure depend on that justice which the citizens of the united states demand of them. It will be well for the judges to weigh this subject with serious deliberations before they decide on a question in which their country is so deeply interested and by whose decissions materialy effect. Much may be said on this subject and would require a volume to enter in a full detail which is unnecessary, as I know you are a perfect master of it, having yourself (from my own knowledge) felt and experienc’d the loss of large sums from the great confidence plac’d in our laws before the common cement of the Union. I fear have trespass’d on your patience already too much, therefore drop this political subject and say with sincerity of heart wishing you every happiness Your Fd & St,

Danl. L. Hylton


P.S. I have written Mr. E. Randolph for a paper he has either lost or mislaid in a Suit here he had to manage for me, which is a material one in the cause and on which I have now depending £100; if its lost, have requested the favour of him to send a certificate to you which be pleasd to forward to me.

